DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of informalities (i.e., “a front metal stiffener, a rear metal stiffener” as recited in lines 3-4) thereby creating antecedent basis issues. This objection may be overcome by deleting “a front metal stiffener, a rear metal stiffener,” and by deleting the comma after “front countersink hole” in lines 3-4 of claim 7. For purposes of examination, the claim has been treated as such. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/396871 (reference application; hereinafter AN ‘871) in view of Harding et al. (US 2004/0174957; hereinafter Harding). This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, AN ‘871 claims a system (claim 1, preamble) for generating X-ray beams (par. 6 in the body of claim 1) necessarily from a target (par. 4), comprising: a vacuum chamber, wherein the vacuum chamber comprises an X-ray exit window (par. 1); a thin diamond window assembly, wherein the thin diamond window assembly is positioned within the vacuum chamber and comprises a clamping rim, a high temperature sealing, a diamond sheet, a front metal stiffener, a rear metal stiffener, a front opening, and a rear opening (par. 2); an electron source, wherein the electron source emits an electron beam towards the thin diamond window assembly, wherein the electron source is positioned within the vacuum chamber and the electron beam is aligned with the thin diamond window assembly (par. 3); a target material flow system, wherein a molten alloy which is in thermal communication with a temperature control unit of the target material flow system passes into and out of the vacuum chamber along a pipeline of the target material flow system, wherein the molten alloy is a dynamic target material of the target material flow system (par. 4), wherein the dynamic target material is a lead bismuth eutectic (claim 4); wherein the thin diamond window assembly is integrated into the target material flow system, wherein the beam of electrons contacts the dynamic target material through a diamond sheet of the thin diamond window assembly (par. 5); the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window (par. 6); an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source (par. 7); and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject (par. 8).
However, AN ‘871 fails to claim a liquid target. 
Harding teaches a liquid target (3).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘871 with the teaching of Harding, since one would have been motivated to make such a modification for easier target material replacement.  

Regarding claim 2, AN ‘871 claims wherein the target material flow system comprises a pump, a reservoir, the pipeline, the temperature control unit, and the dynamic target material, wherein the temperature control unit maintains a temperature of the dynamic target material to be above a melting point temperature; the dynamic target material being in fluid motion within the pipeline; the dynamic target material being in thermal communication with the temperature control unit; the reservoir and the pump being in fluid communication through the pipeline; and the reservoir, the pump, and the pipeline being in direct contact with the temperature control unit (claim 2).  

Regarding claim 3, AN ‘871 claims wherein the temperature control unit comprises a heating coil, wherein the heating coil is wrapped around the reservoir, the pump, and the pipeline (claim 3).

Regarding claim 19, AN ‘871 as modified above suggests claim 1. AN ‘871 necessarily includes a pressure applied by the dynamic target material onto the diamond sheet of the thin diamond window assembly (due to the configuration of the target material relative to the diamond window assembly (pars. 5-6 of claim 1).
However, AN ‘871 fails to claim a pressure of approximately 0.2 Megapascal (MPa). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘871 with the pressure, since discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to make such a modification for faster target replacement.  

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/396871 (reference application; hereinafter AN ‘871) in view of Harding and Milchberg et al. (US 2017/0332468; hereinafter Milchberg). This is a provisional nonstatutory double patenting rejection.
AN ‘871 as modified above suggests claim 1. An ‘871 further claims wherein the electron beam contacts the thin diamond window assembly (claim 1, par. 6), which necessarily creates heat.
However, AN ‘871 fails to claim wherein the electron beam is pulsated with a duty factor which necessarily dissipates heat in between pulses determined by the duty factor.
Milchberg teaches wherein the electron beam is pulsated with a duty factor which necessarily dissipates heat in between pulses determined by the duty factor (par. 7).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of AN ‘871 with the teaching of Milchberg, since one would have been motivated to make such a modification for improved data collection statistics (Milchberg: par. 7). 

Claims 1-3 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11170965 (hereinafter USPN ‘965) in view of Matsumoto et al. (US 2013/0230147; hereinafter Matsumoto) and Tuohimaa et al. (US 2015/0146866; hereinafter Tuohimaa). 

Regarding claim 1, USPN ‘965 claims a system for generating X-ray beams from a liquid target (claim 1, preamble), comprising: a vacuum chamber, wherein the vacuum chamber comprises an X-ray exit window (par. 1 in the body of claim 1); a thin diamond window assembly, wherein the thin diamond window assembly is positioned within the vacuum chamber (par. 2); an electron source, wherein the electron source emits an electron beam towards the thin diamond window assembly, wherein the electron source is positioned within the vacuum chamber and the electron beam is aligned with the thin diamond window assembly (par. 3); a target material flow system, wherein a molten alloy which is in thermal communication with a temperature control unit of the target material flow system passes into and out of the vacuum chamber along a pipeline of the target material flow system, wherein the molten alloy is a dynamic target material of the target material flow system (par. 4), wherein the dynamic target material is a lead bismuth eutectic (claim 7); wherein the thin diamond window assembly is integrated into the target material flow system, wherein the beam of electrons contacts the dynamic target material through a diamond sheet of the thin diamond window assembly (par. 5 of claim 1); the thin diamond window assembly being angularly positioned to the electron beam, wherein the thin diamond window assembly allows the electron beam to pass through and collide with the dynamic target material to generate an X-ray beam, wherein the angular positioning of the thin diamond window assembly allows the generated X-rays to be emitted towards the X-ray exit window (par. 6); an X-ray detector/imager, wherein the X-ray detector/imager is positioned externally and adjacent the vacuum chamber; wherein the X-ray detector/imager is positioned perpendicular to a projection path of the electron beam from the electron source (par. 7); and the X-ray detector/imager being aligned with the X-ray exit window, wherein the electron source, the diamond window, the target material flow system and the X-ray exit window are positioned with respect to each other so that an X-ray beam generated at the thin diamond window assembly passes through the X-ray exit window toward the X-ray detector/imager passing through an imaging subject (par. 8).
However, USPN ‘965 fail to claim a clamping rim, a high temperature sealing, a sheet, a front metal stiffener, a rear metal stiffener, a front opening, and a rear opening. 
Matsumoto teaches a rim (with 4), a high temperature sealing (abstract: for a high-vacuum state with an X-ray tube), a sheet (5), a front metal (par. 28) stiffener (4b), a rear metal (par. 28) stiffener (4a), a front opening (via 4b), and a rear opening (via 4a). Tuohimaa teaches a clamping rim (with 44). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘965 with the teaching of Matsumoto, since one would have been motivated to make such a modification for increased strength (Matsumoto: par. 2). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘965 with the teaching of Tuohimaa, since one would have been motivated to make such a modification for better maintaining a vacuum state (Tuohimaa: par. 4). 

Regarding claim 2, USPN '965 claims wherein the target material flow system comprises a pump, a reservoir, the pipeline, the temperature control unit, and the dynamic target material, wherein the temperature control unit maintains a temperature of the dynamic target material to be above a melting point temperature; the dynamic target material being in fluid motion within the pipeline; the dynamic target material being in thermal communication with the temperature control unit; the reservoir and the pump being in fluid communication through the pipeline; and the reservoir, the pump, and the pipeline being in direct contact with the temperature control unit (claim 2).

Regarding claim 3, USPN '965 claims wherein the temperature control unit comprises a heating coil, wherein the heating coil is wrapped around the reservoir, the pump, and the pipeline (claim 3).

Regarding claim 19, USPN ‘965 as modified above suggests claim 1. USPN ‘965 necessarily includes a pressure applied by the dynamic target material onto the diamond sheet of the thin diamond window assembly (due to the configuration of the target material relative to the diamond window assembly (pars. 5-6 of claim 1).
However, USPN ‘965 fails to claim a pressure of approximately 0.2 Megapascal (MPa). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘965 with the pressure, since discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to make such a modification for faster target replacement.  

Regarding claim 20, USPN '965 claims wherein the electron beam is pulsated with a duty factor to allow the thin diamond window assembly to dissipate heat in between pulses determined by the duty factor (claim 9).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome the respective claim objection(s) set forth in the Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884